Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over Claim 1 has been withdrawn. 
Also, the 112(b) rejection over claims 1-4 and 13 has been withdrawn. 
Claims 1-4 and 13 are currently pending in this Office Action. Claims 5-12 and 14-20 have been withdrawn due to being drawn to the non-elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crarer et al. (US 2015/0257580) in view of Fricker (US 4,792,402) and Severa et al. (On the Influence of Temperature on Dynamic Viscosity of Dark Beer), and evidenced by Beer&Brewing (The Oxford Companion to Beer definition of real extract). 
Regarding Claim 1, Crarer discloses a single-serve container (cartridge, see Abstract) comprising a fermented beverage concentrate in a liquid state (beer, wine, cocktails, liqueurs, spirits, ciders, paragraph 182); that is, since the contents of the capsule is prepared through passing liquid (paragraph 49), it is construed that the contents within the capsule are “concentrated”. 
While Crarer indicates that the cartridge can contain beer concentrate (paragraph 182), Crarer is silent to specifically reciting a beverage concentrate having a particular dynamic viscosity, real extract density, and alcohol content. 
However, the real extract, and alcohol content of the concentrate would have been routinely determined by one of ordinary skill in the art in view of Fricker and Severa et al. Fricker is relied on to teach a beer concentrate having a specific gravity of 1.0221 to 1.0506 (See Table in Col. 5) and an alcohol content of greater than 1% (13.33% to 28.79% v/v). Beer&Brewing provides evidence that real extract is a known parameter based on gravity where a standard beer may have an original gravity of 1.048 or 12°P (first paragraph). Therefore, it would be expected to be in the recited range (at least 2.6°P) when concentrated. Severa is provided to show that dynamic viscosity is a known and routinely determined parameter in the industry, and also show that viscosities of 3.91 to 1.01 mPa·S are measured, which is well below the recited 40,000 mPa·S. 
Since Fricker is directed to alcoholic beverage concentrate in liquid form, and Severa provides a showing of known industry parameters for alcoholic beverages, it would have been obvious to one of ordinary skill in the art to routinely determine the dynamic viscosity, real extract density, and alcohol content to sufficiently produce a single-serve alcoholic beverage from a capsule pod as taught by Crarer.
Regarding Claim 2, Fricker further teach wherein the concentrate having has an alcohol content between the claimed range (13.33% to 28.79% v/v, see Table in Col. 5). 
Regarding Claim 3, as discussed in Claim 1, Beer&Brewing provides evidence that real extract is a known parameter routinely determined based on gravity where a standard beer may have an original gravity of 1.048 or 12°P (first paragraph). Therefore, it would be expected to be in the recited range (at least 12°P) when concentrated.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1 and 3, further in view of De Schutter et al. (US 2017/0260487). 
Regarding Claims 4 and 13, while Crarer is directed to capsules containing “beer”, the combination is silent to specifically reciting wherein the concentrate is obtained from a fermented malt based liquid. However, De Schutter teaches known processes of concentrating beer or cider, particularly beer that is made from a fermented malt-base liquid (paragraph 20). 
Since it is known to formulate beer concentrate from fermented malt based liquid, it would have been obvious to one of ordinary skill in the art to use known beer concentrates in the capsule of Crarer based on flavor preferences. 

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive over the prior art.
Applicant argues on the basis that Crarer is solely directed to the preparation of coffee and tea beverages and therefore one of ordinary skill would not look into teachings related to beer products. However, the argument is found not persuasive because even though Crarer is directed to coffee beverages, Crarer clearly indicates that “beverages” includes various other types of liquid products, and thus suggest to one of ordinary skill in the art the applicability of the disclosed invention to various types of beverages (paragraph 182). This is further supported where Crarer list alternative suitable precursors among coffee grounds including milk, juice, and other beverage materials (paragraph 65). Therefore, Crarer suggest that it would have been obvious to one of ordinary skill in the art to modify the capsules to contain various other types of beverages, namely fermented beverage concentrates such as beer. 
As to applicant’s argument regarding Crarer not disclosing a concentrate in liquid form, the argument is found not persuasive because Crarer’s cartridge is not excluded from containing liquid concentrate as shown in paragraph 65 which further list a precursor to include milk, juice, tea, coffee, and other beverage materials (note that these are distinguished from their solid counter-parts: coffee grounds, tea leaves, and powdered milk). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kruger et al. (US 2019/0010042) is cited as pertinent prior art for disclosing a beverage cartridge system comprising a liquid beverage substance such as beer (paragraph 27). 
-BARANSKI et al. (EP 3088330) iss cited as pertinent prior art for disclosing a beverage cartridge for dispensing beer (see Abstract). 

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792